UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-15061 ATLANTIC BANCGROUP, INC. (Exact Name of small business issuer as specified in its charter) Florida 59-3543956 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1315 S. Third Street
